129 S.E.2d 588 (1963)
259 N.C. 57
William Bryson DAVIS
v.
Tom B. SUMMITT and St. Paul Fire & Marine Insurance Company.
No. 176.
Supreme Court of North Carolina.
March 6, 1963.
Whitener & Mitchem, by Basil Whitener and Wade W. Mitchem, Gastonia, for defendants, appellants.
No counsel contra.
*589 PER CURIAM.
The jurisdictional facts, including the average weekly wage, were stipulated. The evidence was sufficient to permit the finding that claimant suffered a compensable injury by accident arising out of and in the course of his employment. The defendants' objections go to the weight of the evidence rather than to its competency. The weight was for the Commission. The judgment awarding compensation is
Affirmed.